Citation Nr: 1139667	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional compensation benefits based upon a dependent child's attendance in school after the age of 18.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's Declaration of Status of Dependents (VA Form 21-686c) was received by the RO on August 29, 2008.

2.  The claim of entitlement for additional compensation benefits based upon a dependent child's attendance in school was not received within one year of the Veteran's dependent son's 18th birthday (March [redacted], 2007) or the beginning of the school year, which commenced August 21, 2007.


CONCLUSION OF LAW

The requirements for additional compensation benefits for a dependent child's school attendance after the age of 18 have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.667 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Because the law and not the facts are dispositive in this case, the provisions of the VCAA are not for application.  More specifically, because the claim is being denied as a matter of law, no further development under the VCAA or previously existing law is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

Analysis

The Veteran essentially contends that he is entitled to additional compensation benefits based upon his dependent son's attendance in the 12th grade (for the 2007/2008 school year which began on August 21, 2007 and ended on May 4, 2008) after his 18th birthday (March [redacted], 2007).  Although the Veteran concedes that no claim had been filed until August 2008, he argues that the VA never informed him that he was entitled to compensation benefits while his son was attending school after turning 18.

As pertinent to the present appeal, compensation may be paid from a child's 18th birthday based upon school attendance, if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  In addition, compensation based upon a course which was begun after a dependent child's 18th birthday may be paid from the commencement of the course, if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a).

The evidence of record shows that in July 2007, the Veteran was notified of a change in his disability compensation award.  In that notice, the RO explained that the Veteran's award included additional benefits for his wife and two children and that the Veteran's compensation award would be reduced automatically on March [redacted], 2007, the date on which his dependent son reached the age of 18.  This notice also contained information to the effect that the Veteran's dependents were entitled to Dependents' Educational Assistance (DEA) from November 1, 2005, the effective date of the Veteran's total disability rating based on individual unemployability (TDIU).  The letter indicated that the Veteran's dependents could be entitled to DEA; VA pamphlet 22-73-2 "Summary of Educational Benefits" was enclosed; and in order to make a claim, the Veteran had to return the provided VA Form 22-5490.

In a Declaration of Status of Dependents (VA Form 21-686c) received by the RO in August 2008, the Veteran listed the names of his children and their dates of birth, including his son, whose birth date was "March [redacted], 1989."  The Board notes that the Veteran's original claim for benefits indicates that his son, A. T., was born on March [redacted], 1989.  The Veteran later testified at his Board hearing that his son's birthday is March [redacted].  On this form, the Veteran additionally indicated that the Veteran's son attended high school from August 21, 2007 to May 4, 2008.  The form was dated August 25, 2008 and was received at the RO on August 29, 2008. 

The Board additionally notes that the RO contends that the Veteran was sent a VA Form 21-647c, Request for Approval of School Attendance, approximately three months prior to his son's 18th birthday.

Based on this evidence,  the RO denied the Veteran's request for additional compensation benefits as he had not submitted a timely claim for benefits for his dependent son's school attendance after the age of 18.  See 38 C.F.R. §§ 3.31, 3.667(a)(2).  The Board concludes that the RO's determination was correct.

There is no evidence in the file for any claim for increased benefits due to the Veteran's son's status as a student prior to August 2008, and the law is clear that no benefits may be paid prior to the date on which the claim for benefits is filed unless specifically authorized by law.  See 38 U.S.C.A. § 5110(a).  As previously discussed, 38 C.F.R. § 3.667(a) allows payment at the age of 18, if a claim is filed within one year of the dependent child's 18th birthday; or if the claim is filed within one year of the commencement of the course, if a course of study begins after the age of 18.  The Veteran does not dispute that the claim filed in August 2008 was not filed within one year of his dependent son's 18th birthday in March 2007.  Additionally, even if the Board were to consider the Veteran's son's entry into twelfth grade to be a new course of study, the form still was not filed within one year of the commencement of the Veteran's son's course of study, which began on August 21, 2007.  As such, the Veteran is not entitled to additional compensation benefits as his claim for such benefits was not filed timely.

The Board has also considered the Veteran's argument that the VA never informed him that he was entitled to compensation benefits while his son was attending school after the age of 18.  Contrary to his assertions, the RO did notify the Veteran in July 2007 that he may be entitled to additional compensation for unmarried dependent children between 18 and 23 years old, if they were attending an approved school.  The RO also maintains that the Veteran should have received information approximately three months prior to his dependent son's 18th birthday that notified him that additional dependency compensation benefits could be received if claimed in a timely fashion and his dependent child was attending an approved school past his/her 18th birthday.  In such an instance, there is a presumption of regularity to agency actions, as the United States Court of Appeals for Veterans Claims stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, there is a presumption that the RO notified the Veteran of his procedural and appellate rights, and the Veteran must show some evidence beyond his own statement that he was not properly notified.  

The Board observes in this regard that the Veteran testified in April 2011 that he had received notice of the July 2007 rating decision, awarding a TDIU and informing him of additional educational and compensation benefits for his dependents.  Thus, the Board finds that the Veteran had adequate notice concerning entitlement to compensation benefits while his dependent son was attending high school after his 18th birthday.

The Board notes that the United States Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384- 385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, the Veteran's lack of knowledge or understanding of the regulations cannot provide the basis for grant of additional compensation.

In cases such as this, the Board has no authority to grant compensation beyond that provided in the statute and regulations.  For these reasons, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim should be denied where there is no entitlement under the law).


ORDER

Entitlement to additional compensation benefits based upon a dependent child's attendance in school after the age of 18 is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


